Dismissed and Memorandum Opinion filed July 21, 2005








Dismissed and Memorandum Opinion filed July 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00615-CR

____________
 
JEREMY
HENDERSON, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 980,825 
 

 
M E M O R A N D U M   O P I N I O N




Originally placed on deferred adjudication community
supervision for aggravated assault, the trial court adjudicated appellant=s guilt on September 20, 2004.  Appellant filed his notice of appeal on June
10, 2005.  A defendant=s notice of appeal must be filed
within thirty days after sentence is imposed when the defendant has not filed a
motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id. 
Additionally, this court has previously
addressed appellant=s appeal from adjudication of guilt.  See Henderson v. State, No.
14-04-00948-CR (Tex. App.CHouston [14th Dist.] Feb. 3, 2005, no
pet.) (not designated for publication).
Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 21, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).